              Case 19-10953-CSS   Doc 8-3   Filed 05/01/19   Page 1 of 10




                         EXHIBIT C
                              Proposed Order




DOCS LA:320608.7
                    Case 19-10953-CSS          Doc 8-3       Filed 05/01/19        Page 2 of 10



                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                    ) Chapter 11

KONA GRILL,INC., et al.,l                                 ) Case No.: 19-10953       (~
                                                            Joint Administration Requested
                                   Debtors.               )


    INTERIM ORDER UNDER SECTIONS 105, 345, 363, 364, 503, 1107 AND 1108
        OF THE BANKRUPTCY CODE AUTHORIZING (I)lYIAINTENANCE
      OF EXISTING BANK ACCOUNTS;(II) CONTINUANCE OF EXISTING
       CASH 11~iANAGEMENT SYSTEM,BANK ACCOUNTS,CHECKS AND
   RELATED FORMS;(III) CONTINUED PERFORMANCE OF INTERCOMPANY
     TRANSACTIONS;(IV) LIMITED WAIVER OF SECTION 345(b) DEPOSIT
   AND INVESTMENT REQUIREMENTS AND(V) GRANTING RELATED RELIEF

                    Upon consideration of the motion (the "Motion")2 of the above-captioned

debtors and debtors in possession (the "Debtors") for the entry of an Order under sections

105, 345, 363, 1107, and 1108 of the Bankruptcy Code authorizing: (i) the maintenance of

existing bank accounts including the authority to pay routine prepetition banking fees owed

to financial institutions; (ii) the continued use of the Debtors' existing cash management

system, bank accounts, checks and related forms for the Debtors; (iii) continued performance

ofintercompany transactions; and (iv) a limited waiver under Bankruptcy Code section 345(b)

to the extent necessary; and upon the First Day Declaration; and it appearing that the relief

requested is in the best interests of the Debtors' estates, their creditors and other parties in



~ The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
  (6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia,Inc.(2438); Kona Texas
  Restaurants, Inc. (4089); Kona Grill International Moldings, Inc. (1841); Kona Baltimar•e, Inc. (9163); Kona Grill
  International, Inc. (7911); and Kona Grill Puerto Rico, Inc. (7641). The headquarters and service address for the
  above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.
2 A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.


llOCS LA:320608.7
              Case 19-10953-CSS          Doc 8-3    Filed 05/01/19     Page 3 of 10



interest; and it appearing that this Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334; and it appearing that this matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and due and adequate notice of the Motion having been given under the

circumstances; and after due deliberation and cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.       The Motion is GRANTED,on an interim basis as set forth herein.

                2.       A final hearing on the relief sought in the Motion shall be conducted on

May ^,2019 at               (ET). Any objections to the Motion and to entry of a final order must be

filed on or before May              ,2019 at 4:00 p.m.(ET)(the "Objection Deadline") and served

so that it is received and by the following parties on or before the Objection Deadline: (i) the

Debtors, Kona Grill, Inc., 15059 N. Scottsdale Rd., Suite 300, Scottsdale, AZ 85254, Attn:

Christopher J. Wells;(ii) proposed counsel for the Debtors, Pachulski Stang Ziehl &Jones LLP,

919 N. Market Street, 17th Floor, Wilmington, DE 19801, Attn:                   James E. O'Neill

(joneill@pszjlaw.com); (iii) counsel to any statutory committee appointed in these cases; (iv)

counsel for the Debtors' prepetition and postpetition secured lenders, Buchanan Ingersoll &

Rooney PC, 919 North Market Street, Suite 990, Wilmington, DE 19801-1054 Attn: Mary F.

 Caloway, (mary.caloway@bipc.com); and (v) the Office of The United States Trustee, Attn:

 Jaclyn Weissgerber,(jaclyn.weissgerber@usdoj.gov), 844 King Street, Suite 2207, Lockbox 35,

 Wilmington, Delaware 19801.

                    3.   The Debtors are authorized, but not directed, in the reasonable exercise of

 their business judgment, (i) to designate, maintain and continue to use, with the same account

 numbers, all of the bank accounts in existence on the Petition Date, including, without limitation,

                                                     2
 DOCS LA:320608.7
                Case 19-10953-CSS          Doc 8-3    Filed 05/01/19    Page 4 of 10



those accounts identified on Exhibit A to the Motion (the "Bank Accounts"); (ii) treat the Bank

Accounts for all purposes as debtors in possession accounts;(iii) use all existing paper check stock

and related forms without reference to the Debtors' status as "debtors in possession" until such

supply is depleted, after which the Debtors will order new check stock, deposit slips and related

forms with the "debtor in possession" reference; and (iv) are afforded a reasonable time to arrange

for the labeling of"debtor in possession" on purchase orders and invoices issued postpetition, as

requested in the Motion.

                  4.       The Debtors are authorized to close such sub-accounts described in the

Motion that are no longer necessary to the operation of the Company as a result of a restaurant

closure, without further order of the Court.

                           The banks set forth on Exhibit A to the Motion and any other bank (each, a

`Bank" and collectively, the "Banks") at which any Bank Account is or may be maintained are

hereby authorized to continue to service and administer such Bank Account as an account of the

Debtors as a debtor in possession bank account without interruption and in the usual and ordinary

course of business, and to receive, process, honor and pay any and all checks and drafts drawn on

the Bank Accounts after the Petition Date by the holders or makers thereof, as the case may be;

provided, however,that any check that the Debtors advise any Bank to have been drawn or issued

 by the Debtors before the Petition Date may be honored by any Bank only if specifically authorized

 by order of this Court.

                      6.   Except as modified by this Order,the Debtors' existing banking agreements

 with the Banks with respect to the Bank Accounts and with respect to the transfers to and from the




 DOCS I.,A:320608.7
              Case 19-10953-CSS         Doc 8-3    Filed 05/01/19     Page 5 of 10



Bank Accounts shall continue to govern the post-petition cash management relationship between

the Debtors and each of the Banks.

               7.       The Debtors and each ofthe Banks may, without further order ofthis Court,

agree to and implement changes to the Cash Management System and procedures in the ordinary

course of business and/or in accordance with the terms of any Financing Order, including, without

limitation, the opening and closing of bank accounts with notice from the Debtor to the United

States Trustee, which accounts shall similarly be subject to this Order.

               8.       In the course of providing cash management services to the Debtors, each

Bank is authorized, without further order of this Court, to continue to deduct from the appropriate

accounts ofthe Debtors, the Bank's routine and ordinary course fees and expenses associated with

the nature of the deposit and cash management services rendered to the Debtors. The Debtors are

also authorized to remit or pay all prepetition and postpetition credit card processing fees in the

ordinary course of business.

                   9.   With respect to all checks that have not been honored prior to the Petition

Date (the "Prepetition Checks"), the Debtors shall, no later than the close of business on the 5th

business day following entry of this Order,(a) place a stop payment on all such unauthorized

Prepetition Checks to be dishonored in accordance with the applicable Bank's stop payment

procedures(the "Voided Prepetition Checks"); and(b)send the Banks an electronic file containing

specific data for each applicable Voided Prepetition Check, together with a written representation

that a stop payment has been placed on all applicable Voided Prepetition Checks (the "Stogy

Payment Representation"). All unauthorized Prepetition Checks that are not Voided Prepetition

Checks will be Prepetition Checks for which the Debtors have Court approval to pay and want the


DOCS LA:320608.7
               Case 19-10953-CSS          Doc 8-3     Filed 05/01/19    Page 6 of 10



Banks to honor, and the Banks shall promptly honor each such Prepetition Check after receipt of

the Stop Payment Representation from the Debtors. A Bank's reasonable reliance on the Stop.

Payment Representation in connection with its honoring or dishonoring of a Prepetition Check, as

the case may be, shall not constitute a violation ofthis Order.

                10.       Each Bank that maintains a disbursement account of the Debtors shall

implement reasonable handling procedures designed to effectuate the terms of this Order, and no

Bank that implements such handling procedures and then honors a prepetition check or other item

drawn on any account that is the subject of this Order either (i) at the direction of the Debtors to

honor such prepetition check or item,(ii) in good faith belief that the Court has authorized such

prepetition check or item to be honored, or (iii) as a result of an innocent mistake made despite

implementation of such handling procedures, shall be deemed in violation ofthis Order.

                    11.   The Debtors may continue to fund their businesses and operations through

the Bank Accounts, consistent with the terms, conditions, and budget attached to any Financing

Order.

                    12.   The Debtors shall maintain detailed records reflecting all transfers offunds

(including any Intercompany Transactions) under the terms and conditions provided for by the

existing agreements with the institutions participating in the Cash Management System and any

Financing Order. In connection with the ongoing utilization of their Cash Management System,

the Debtors shall continue to maintain records in the ordinary course of business with respect to

all transfers so that all transactions (including any Intercompany Transactions) may be readily

 ascertained, traced and recorded properly on the applicable accounts and distinguished between

 prepetition and post-petition transactions.

                                                      ~~
 DOCS LA:320608.7
               Case 19-10953-CSS         Doc 8-3    Filed 05/01/19   Page 7 of 10



                13.       The Debtors are authorized to open any new Bank Accounts or close any

existing Bank Accounts as they may,in their discretion, deem necessary and appropriate;pNovided,

howeveN,that the Debtors give notice within 14 days to the Office ofthe United States Trustee for

the District of Delaware and any statutory committees appointed in these chapter 11 cases;

provided,fuNtheN, however,that the Debtors shall open any such new Bank Account at a bank that

has (i) executed a Uniform Depository Agreement with the Office ofthe United States Trustee for

the District of Delaware, or at a bank that is willing to immediately execute such an agreement;

(ii) or in accordance with the terms of any Financing Order; pNovided,fuNther, that any such new

Bank Account shall be subject to the terms of this Order and any Financing Order. For the

avoidance of doubt,the notice requirements contained in this paragraph do not apply to the closure

of sub-accounts related to closed restaurant locations.

                    14.   For banks at which the Debtors hold bank accounts that are party to a

Uniform Depository agreement with the Office of the United States Trustee for the District of

Delaware, within 14 days ofthe date of entry of this Order the Debtors shall(a) contact each bank,

(b) provide the bank with each of the Debtors' employer identification numbers and (c) identify

each of their bank accounts held at such banks as being held by a debtors in possession in a

bankruptcy case.

                    15.   The Debtors are authorized to continue utilizing their Cash Management

 System to manage the Debtors' cash, in a manner consistent with the Debtors' prepetition

 practices, in accordance with the terms of any Financing Order entered by the Court, and this

 Order.




                                                    D
 DOCS LA:320608.7
                Case 19-10953-CSS          Doc 8-3    Filed 05/01/19    Page 8 of 10



                 16.       The Debtors are authorized to continue to consummate the Intercompany

Transactions with other Debtors, and to create Intercompany Claims.

                 17.       The Debtors are authorized to deposit funds, in excess of amounts insured

by the Federal Depository Insurance Corporation so long as such funds are deposited in a Bank

Account with a bank that has a Uniform Depository Agreement with the Office ofthe United States

Trustee.

                 18.       Each ofthe Debtors' Banks is authorized to debit the Bank Accounts in the

ordinary course ofbusiness without the need for further order ofthis Court for;(i) all checks drawn

on the Bank Accounts which are cashed at such Bank's counters or exchanged for cashier's checks

by the payees thereof prior to the Petition Date; (ii) all checks or other items deposited in one of

Bank Accounts with such Bank prior to the Petition Date which have been dishonored or returned

unpaid for any reason,together with any fees and costs in connection therewith, to the same extent

the Debtors were responsible for such items prior to the Petition Date; and (iii) all undisputed

prepetition amounts outstanding as of the date hereof, if any, owed to any Bank as service charges

for the maintenance of the Cash Management System.

                     19.   The Banks and, to the extent applicable, the Company's credit card

processors, are authorized to process payments in the ordinary course of business, including the

netting out of any fees and/or chargebacks arising before, on, or after the Petition Date.

                     20.    Any of the Debtors' Banks may rely on the representations of the Debtors

 with respect to whether any check or other payment order drawn or issued by the Debtors prior to

the Petition Date should be honored pursuant to this or any other order of this Court, and such




                                                      7
 DOCS L,A:320608.7
               Case 19-10953-CSS           Doc 8-3     Filed 05/01/19     Page 9 of 10



Bank shall not have any liability to any party for relying on such representations by the Debtors as

provided for herein.

                21.       Except as otherwise set forth in this Order: (i)those certain existing deposit

agreements between the Debtors and the Banks shall continue to govern the postpetition cash

management relationship between the Debtors and the Banks, and all of the provisions of such

agreements, including, without limitation, the termination and fee provisions, shall remain in full

force and effect, and (ii) either the Debtors or the Banks may, without further Order of this Court,

implement changes to the cash management systems and procedures in the ordinary course of

business pursuant to terms of those certain existing deposit agreements, including, without

limitation, the opening and closing of bank accounts,provided, howeveN,that any such changes to

the existing cash management systems and procedures shall be subject to the terms of this Order

and any Financing Order.

                22.       The Debtors shall cause a copy of this Order to be served on each Bank at

which a Bank Account is maintained within 7 days ofthe entry ofthis Order.

                23.       The requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the

 contents of the Motion.

                    24.    The Bank Accounts comply with the requirements imposed under section

 345(b)ofthe Bankruptcy Code. The requirements of Bankruptcy Code section 345(b) are deemed

 satisfied.

                    25.    Notwithstanding the relief granted in this Order, any payment made (or to

 be made) by the Debtors pursuant to the authority granted herein shall be subject to the terms,

 conditions, limitations and requirements of any Financing Order.

                                                        8
 DOGS LA:320608.7
              Case 19-10953-CSS       Doc 8-3     Filed 05/01/19      Page 10 of 10



                26.   The notice requirements under Bankruptcy Rule 6004(a)and the stay under

Bankruptcy Rule 6004(h) are hereby waived, to the extent that they apply.

                27.   This Court shall retain jurisdiction to hear and determine all matters arising

from the implementation of this Order.

Dated: May _,2019

                                             UNITED STATES BANKRUPTCY JUDGE




                                                   D
 DOCS LA:320608.7
